‘ Case 3:19-cr-07161-H Document 26 Filed 04/13/21 PagelD.56 Page 1 of 2

- * AO 245B (CASDRev. 01/19} Judgment in a Criminal Case for Revocations

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
(For Revocation of Probation or Supervised Release)
Vv (For Offenses Committed On or After Novernber 1, 1987)
GABRIEL GASTELUM VELASQUEZ (1) Case Number: 19CR7161-H

Paul Allen Barr, Federal Defenders of San Diego, Inc.
Defendant’s Attorney

Registration Number: 72379-198

CT -

THE DEFENDANT:

admitted guilt to violation of allegation(s} No. 4,5, 6 and 7.

[| was found guilty in violation of allegation(s) No. | after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
4,5,6 nv3, Unlawful use of a controlled substance or Failure to Test
7 nv16, Failure to report law enforcement contact

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
materia! change in the defendant’s economic - circumstances.

Aoril 12, 2021

Date of Imposition of Sentence

HONORABLE YN L. “furry

, E | t FE: Oo : UNITED STATES DISTRICT UDG

APRA 2 cdel

 

 

 

 

 

CLERK US DIS THICL COURT

IS TRIG] Ok CALIFORNIA
SOUTHERN DIST a ony

 

 

 

19CR7161-H
° ‘Case 3:19-cr-07161-H Document 26 Filed 04/13/21 PagelD.57 Page 2 of 2
' “AO 245B (CASD Rev. 01/19) Judgment in.a Criminal Case for Revocations

 

DEFENDANT: GABRIEL GASTELUM VELASQUEZ (1)

Judgment - Page 2 of 2
CASE NUMBER: 19CR7161-H

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of.
7 MONTHS AS FOLLOWS:

3 MONTHS TO RUN CONSECUTIVE TO THE SENTENCE IMPOSED IN'S.D. CAL. CASE NO. 19CR3459-H.
4 MONTHS TO RUN CONCURRENT WITH THE SENTENCE IMPOSED IN 8.D. CAL. CASE NO. 19CR3459-H.

(1 The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
at oe AM. on

 

[1 asnotified by the United States Marshal.

ql The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

oO on or before
O_ asnotified by the United States Marshal.
CL] as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By — DEPUTY UNITED STATES MARSHAL

19CR7161-H
